DETAILED ACTION
Status of Claims:
Claims 1-20 are pending.
Claims 1, 3-7, and 9-20 are amended.
This Action is made final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive. The applicant argues that the amendments have overcome the indefiniteness rejections. This argument is not persuasive because 112(b) rejections remain, for example claim 1 refers to “one or more sections of filter material”, “a first section of filter material”, “a second section of filter material” and again to “one or more sections of filter material” it is therefore not clear if two or more sections of filter material are required or if the term “section” is being used differently for “one or more sections” and the first and second sections. 
The applicant argues that Singleton does not teach the cover having different sized openings. This argument is not persuasive because it is not claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., different opening sizes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 
The applicant argues that Singleton does not teach a base that can cover different “shapes, dimensions, or configurations” this argument is not persuasive because Singleton teaches that the silt guard is sized and shaped to fit over most conventional drop inlets (see col. 5 lines 19-20, lines 55-57).
The applicant argues that Singleton does not disclose interchangeable bases. This argument is directed to a claim that is indefinite. The claim is directed to an “assembly, comprising: a frame… the frame including an upper portion, and a plurality of exchangeable base portions” It is not clear how the frame can include a plurality of base portions that are exchangeable. If the portions are exchangeable they are not connected at the same time and are therefore not part of the frame at the same time. The claim is directed to an assembly, not a kit. In view if the amendment the claim is not interpreted as requiring a frame with a removable base portion. 
Claim Objections
Claim 3 is objected to because of the following informalities:  Line 6 states “that facilities” this appears to be a typographical error and should be “that facilitates”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Regarding Claim 1:
	The claim states “the base comprising a configuration selected to substantially correspond to a configuration of the inlet of the storm water drainage system…” This limitation renders the claim indefinite because the configuration of the inlet is not limited. It is therefore not clear what structure the base is limited to.  It is further not clear what “comprising a configuration” means.
	The claim refers to “one or more sections of filter material”, “a first section of filter material”, “a second section of filter material” and again to “one or more sections of filter material.” It is not clear if there is one or more sections or a first section and a second section. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “one or more section”, and the claim also recites “a first section” and “a second section” which is the narrower 
	The claim states “the one or more sections of filter material are detachably connected to each other” it is not clear how one section can be detachably coupled from itself. 

Regarding Claim 3:
	The claim refers to “the section of filter material that facilitates substantial water release” and “the section of filter material that facilities substantial sediment retention.” There is insufficient antecedent basis for these limitations within the claim. Claim 1 has been amended to have a first section of filter material and a second section of filter material. 

Regarding Claim 4:
	The claim states “wherein each of the one or more sections of filter material…” it is not clear if this limitation is limiting the first and second filter materials or separate filter materials that may be included in addition to the first and second filter materials. 

Regarding Claim 5:
	The claim refers to the “one or more sections of filter material.” It is not clear if this limitation is limiting the first and second filter materials or separate filter materials that may be included in addition to the first and second filter materials. 

Regarding Claim 12:
	The claim states “a based… having a construction, shape, or configuration corresponding to a size, shape , or configures of a selected inlet…” This limitation renders the claim indefinite because no inlet is selected. It is therefore not clear what structure the base is limited to.  

Regarding Claim 18:
	The claim states “the frame including: an upper portion, and a plurality of exchangeable base portions.” It is not clear how the frame can have a plurality of exchangeable base portions. Specifically, it is not clear what structure the frame is being limited to if the exchangeable components are not connected to each other. It is further not clear if the claim requires the exchangeable base portions to be different from one another. For the purposes of examination, the claim will be interpreted as the frame including an upper portion and a base portion removable coupled to the upper portion.

The remaining claims are indefinite as they depend from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singleton (USPN 6,261,445) in view of Singleton (US 2014/0154018, hereafter referred to as ‘018).



Regarding Claim 1:
	Singleton teaches the temporary sediment retention assembly for removing sediment and debris from water entering an inlet of a storm water drainage system, comprising: a frame having a plurality of passages defined therethrough (radially spaced openings or passages) and configured to engage and substantially cover the inlet (seat upon most drop inlets), the frame including an upper portion (upper end) and base (lower end with rim) formed with or connectable to the upper portion, the base comprising a configuration selected to substantially correspond to a configuration of the inlet of the storm water drainage system so as to cooperatively engage and seat upon the inlet of the storm water drainage system (seat upon 
	Singleton does not teach the one or more section of filter material are detachably connected to each other. 
	‘018 teaches a sediment/silt retention assembly comprising one or more releasable connecting portions (reinforcing elements 220) configured to releasably couple a plurality of filter materials (silt retention sheets) together (see para. 0046).
	Singleton and ‘018 are analogous inventions in the art of silt retention. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the connecting potions of ‘018 between the top and skirt portions of Singleton (making the one or more sections detachably connected to each other) because it is the simple addition of a known 

Regarding Claim 2:
	Singleton, as previously modified, teaches the temporary sediment retention assembly of claim 1, further comprising a plurality of retention portions (pockets) connected to the cover adjacent the lower portion thereof and configured to receive ballast (dirt or stone) therein to help substantially secure the frame in a seated, covering alignment over the inlet of the storm water drainage system (see Singleton col. 3 lines 48-53).

Regarding Claim 3:
	Singleton, as previously modified, teaches the temporary sediment retention assembly of claim 1, wherein the one or more sections of filter material comprise a upper section (domed top) including the section of filter material that facilitates substantial water release therethrough, at least one intermediate section (skirt portion) extending along an upstanding side wall portion of the frame and configured with a selected apparent opening size, and a lower section including the section of filter material that facilities substantial sediment retention and which is adaptable to fit over and receive varying construction, shape, or configuration bases that are connectable to or formed with the frame (see Singleton col. 3 lines 38-45, col. 4 lines 4-8).

Regarding Claim 4:
	Singleton, as previously modified, teaches the temporary sediment retention assembly of claim 1, wherein each of the one or more sections of filter material extends vertically along the upper portion of the frame and extends horizontally substantially around a peripheral edge of the frame (covers the body portion, sized and shaped to the silt guard) (see Singleton col. 3 lines 38-42).

Regarding Claim 5:
	Singleton teaches the temporary sediment retention assembly of claim 4.
	Singleton does not teach wherein respective opening sizes of the one or more sections of filter material increase, decrease, or change based on their vertical positions along the rigid frame
	‘018 teaches a sediment/silt retention assembly wherein respective opening sizes of the plurality of filter material sections increase, decrease, or change based on their vertical positions along the rigid frame (see para. 0005, 0008).
	Singleton and ‘018 are analogous inventions in the art of silt retention. It would have been obvious to one skilled in the art before the effective filing date of the invention to change the respective opening size in a vertical direction on the filter cover of Singleton, as disclosed by ‘018 because it allows the filter to accommodate different rates of water flow without collapse (see ‘018 para. 0005).


	Singleton, as previously modified, teaches the temporary sediment retention assembly of claim 2, wherein the plurality of retention portions includes a plurality of receptacles (pockets) connected to or formed with the bottom portion of the cover (ring is applied to the skirt portion) and each configured to receive a ballast material to help to substantially secure the cover or rigid frame (see Singleton col.3 lines 46-53).

Regarding Claim 7:
	Singleton teaches the temporary sediment retention assembly of claim 1.
	Singleton does not teach one or more releasable connecting portions configured to releasably couple the one or more sections of filter material.
	‘018 teaches a sediment/silt retention assembly comprising one or more releasable connecting portions (reinforcing elements 220)  configured to releasably couple a plurality of filter materials (silt retention sheets) together (see para. 0046).
	Singleton and ‘018 are analogous inventions in the art of silt retention. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the connecting potions of ‘018 between the top and skirt portions of Singleton because it is the simple addition of a known reinforcing means to a known filter material, obviously resulting in secure attachment between the filter sections. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.).


	Singleton, as previously modified, teaches the temporary sediment retention assembly of claim 1, wherein the upper portion of the rigid frame comprises a generally dome shaped construction or configuration (see Singleton col. 3 lines 31-33).

Regarding Claim 10:
	Singleton, as previously modified, teaches the temporary sediment retention assembly of claim 1.
	Singleton does not teach wherein one or more openings of the first filter material that facilitates substantial sediment retention have an apparent opening size of 500 pm or less, and one or more openings of the second filter material that facilitates water release have an apparent opening size of 500 pm or more. Singleton further teaches that the openings are sized to retain dirt and pass water (see col. 5 lines 1-8).
	‘018 teaches a silt retaining filter material with multiple opening sizes for different types of flow (see para. 0025, 0026).
	Singleton and ‘018 are analogous inventions in the art of sediment retention. It would have been obvious to one skilled in the art to use two opening sizes in the filter material of Singleton, as disclosed by ‘018 because it allows the filter to accommodate different rates of water flow without collapse (see ‘018 para. 0005). It would further have been obvious to one skilled in the art to adjust the vertically lower opening size to 500 µm or less and the vertically higher opening size to 500 µm or more because it is known to adjust the size of the opening 

Regarding Claim 11:
	Singleton teaches the temporary sediment retention assembly of claim 1, wherein the base is shaped, dimensioned, or configured to correspond to engage and seat upon the shapes, dimensions, or configurations of various inlets (to adapt to seat upon inters of varying sizes) (see Singleton col. 3 lines 14-21).

Regarding Claim 12:
	Singleton teaches the temporary sediment retention assembly for removing sediment from water entering storm water drainage systems, comprising: a substantially rigid frame with a plurality of openings (spaces opening or passages) defined therethrough and configured to seat over and substantially cover various sized, shaped or configured inlets of the storm water drainage system (adapt to seat upon varying size inlets), the frame including an upper portion (upper end), and base (lower end and rim) formed with or connectable to the upper portion at or adjacent a lower end of the upper portion, the base having a construction, shape, or configuration corresponding to a size, shape, or configuration of a selected inlet of the storm water drainage system (adapt to seat upon varying size inlets) (see col. 3 lines 11-26); and a cover (filter cover) configured to be received over and at least partially seat upon the rigid frame, the cover comprising: a top cover portion (domed top) comprising at least a first filter material having a plurality of openings with a first opening size that facilitates substantial storm 
	Singleton does not teach that the bottom cover portion is detachably connected to the top cover portion or that the retention portion is detachably connected along the bottom cover portion. 
	‘018 teaches a sediment/silt retention assembly comprising one or more releasable connecting portions (reinforcing elements 220) configured to releasably couple a plurality of filter materials (silt retention sheets) together (see para. 0046).
	Singleton and ‘018 are analogous inventions in the art of silt retention. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the connecting potions of ‘018 between the top and skirt portions of Singleton and the bottom and retention portions of Singleton (making the one or more sections detachably connected to each 

Regarding Claim 13:
	Singleton, as previously modified, teaches the temporary sediment retention assembly of claim 12, the retention portions comprising a plurality of receptacles (pockets) connected to or formed with the bottom portion of the cover and configured to receive a ballast (dirt/stone) material to help to substantially secure the cover over the frame (see Singleton col. 3 lines 48-52).

Regarding Claim 14:
	Singleton, as previously modified, teaches the temporary sediment retention assembly of claim 12, wherein the shape of the selected inlet comprises one or more rounded (circular bottom rim) or polygonal shapes (see Singleton col. 3 lines 11-13).

Regarding Claim 15:
	Singleton teaches the temporary sediment retention assembly of claim 12.
	Singleton does not teach wherein one or more openings of the at least one filter material that facilitates substantial sediment retention have an apparent opening size of 500 
	‘018 teaches a silt retaining filter material with multiple opening sizes for different types of flow (see para. 0025, 0026).
	Singleton and ‘018 are analogous inventions in the art of sediment retention. It would have been obvious to one skilled in the art to use two opening sizes in the filter material of Singleton, as disclosed by ‘018 because it allows the filter to accommodate different rates of water flow without collapse (see ‘018 para. 0005). It would further have been obvious to one skilled in the art to adjust the vertically lower opening size to 500 µm or less and the vertically higher opening size to 500 µm or more because it is known to adjust the size of the opening based on the desired silt retention and flow rate (see ‘018 para. 0025) and through routine experimentation one skilled in the art would have found appropriate opening sizes. 

Regarding Claim 16:
	Singleton teaches the temporary sediment retention assembly of claim 12, wherein the base includes one or more movable portions (the device is temporary therefore the entire device is movable) or that are configured to extend coverage (the rim extends coverage) of the temporary sediment retention assembly to overlap and cover additional areas and substantially eliminate gaps in coverage over the inlet through which sediment or debris can pass (see col. 3 lines 11-23).


	Singleton teaches the temporary sediment retention assembly of claim 12, wherein the base is exchangeable with an alternate base selectively connected to the lower end of the upper portion of the frame, wherein the base and the alternate base comprise different geometries (the rim can have multiple different configuration. Each configuration would be a different base with a different geometry) (see col. 3 lines 11-23).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singleton (USPN 6,261,445) and Singleton (US 2014/0154018, hereafter referred to as ‘018) as applied to claim 1 above, and further in view of Trangsrud (USPN 7,300,573).

Regarding Claim 8:
	Singleton teaches the temporary sediment retention assembly of claim 1.
	Singleton does not disclose the lower portion of the cover includes an elastic material or cinching material along a lower edge portion thereof and which is adapted to enclose the lower edge portion of the cover about the base of the frame.
	Trangsrud teaches a temporary sediment retention assembly comprising an elastic material (elastic bands 55) or cinching material along a lower edge portion of a filter cover (silt barrier material 40) and which is adapted to enclose the lower edge portion of the cover about the base of the frame (securing the barrier to the frame) (see col. 3 lines 30-40).
	Singleton and Trangsrud are analogous inventions in the art of sediment retention. It would have been obvious to one skilled in the art before the effective filing date of the .

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singleton (USPN 6,261,445) and Huber (US 2018/0195288)

Regarding Claim 18:
	Singleton teaches the temporary sediment retention assembly, comprising: a frame having passages defined therethrough and configured to engage and substantially cover an inlet of a storm water drainage system, the frame including: an upper portion (upper end), and a plurality of base portions (lower end) that are exchangeable and coupled to the upper portion (rim 27 can be formed in other configurations) (see col. 5 lines 63-66), such that the frame is adaptable to seat over and substantially cover various sized, shaped or configured inlets of the storm water drainage system or other storm water drainage systems (rim can take multiple shapes) (see col. 3 lines 11-26); and a cover (filter cover) formed of at least one filter material and configured to be at least partially fitted over the frame, the cover including: an upper cover portion (domed top) comprising a first filter material comprising a configuration substantially corresponding the upper portion of the frame, and one or more lower cover portions (skirt 
	Singleton does not teach that the base portions are removeably and selectively coupled to the upper portion.
	Huber teaches a sediment retention assembly (drain cover) comprising a lower portion (outer ring 150) that can be removed from the upper portion (see para. 0120).
	Singleton and Huber are analogous inventions in the art of drain covers. It would have been obvious to one skilled in the art to make the base portion of Singleton removable as disclosed by Huber because it is the simple substitution of one known base portion connection (fixed) with another known base portion connection (removable), obviously resulting in a base portion that can be separated from the upper portion with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding Claim 19:
	Singleton, as previously modified, teaches the temporary sediment retention assembly of claim 18, wherein the one or more lower cover portions is expandable or contractible to be fitted at least partially over a range of the exchangeable base portions (shaped to conform to the shape of the guard) (see Singleton col. 3 lines 38-42).

Regarding Claim 20:
	Singleton, as previously modified,  teaches the temporary sediment retention assembly of claim 18, wherein a respective lower cover portion of the one or more lower cover potions is configured to be at least partially fitted over a respective base portion of the plurality of base portions (shaped to conform to the shape of the guard) (see col. 3 lines 38-42). The filter cover is shaped to correspond to the shape of the guard, therefore there are multiple cover lower portion shapes because there are multiple guard shapes. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        2/25/2022